Per Curiam.

The respondent was admitted to practice by this court on March 31, 1948. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The respondent was charged with illegal, corrupt and unethical practices and of professional misconduct and conduct prejudicial to the administration of justice in his office as an attorney and counselor at law based upon a course of conduct between April 1, 1973 and March 1, 1974, when he issued in excess of 50 checks drawn on an account which he knew or should have known contained insufficient funds to cover such checks.
The Justice to whom the proceeding was referred- found that the evidence sustained the charges of illegal and unethical practices and of professional misconduct, but found no proof of corrupt practices. We are in agreement with the report of the said Justice and, accordingly, the petitioner’s motion to confirm said report is granted.
In determining the appropriate measure of discipline to be imposed we have taken into consideration a previous disciplinary proceeding against the respondent which resulted in his suspension for a period of one year (see Matter of Boehner, 25 AD2d 387). Accordingly, it is our opinion that the respondent be and he hereby is suspended from the practice of law for a period of two years, effective September 1, 1976.
Gulotta, P.J., Hopkins, Martuscello, and Latham, JJ., concur.